       Case 8:18-bk-10548-ES                      Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39                                         Desc
                                                   Main Document    Page 1 of 12




Attorney or Party Name, Address, Telephone &FAX Nos., State Bar No. &         FOR COURT USE ONLY
Email Address
AARON E. DE LEEST (State Bar No. 216832)
adeleest@dgdk.com
DANNING, GILL, DIAMOND & KOLLITZ, LLP
1901 Avenue of the Stars, Suite 450
Los Angeles, California 90067
Telephone (310)277-0077
Facsimile (310) 277-5735




(— Individual appearing without an attorney
~ Attorne for: Jeffre I. Golden, Cha ter 7 Trustee
                                          U NITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DIVISION

 I n re:                                                                      CASE NO.: 8:18-bk-10548-ES
                                                                              CHAPTER: 7
LENORE LUANN ALBERT-SHERIDAN,


                                                                              NOTICE OF LODGMENT OF ORDER IN
                                                                              BANKRUPTCY CASE RE: (title of motion'):
                                                                              DEBTOR'S MOTION FOR STAY PENDING
                                                                              APPEAL
                                                               Debtors)


PLEASE TAKE NOTE that the order titled ORDER DENYING DEBTOR'S MOTION FOR STAY PENDING APPEAL


was lodged on (date)         09/24/2019          and is attached. This order relates to the motion which is docket number567 .




~ Please abbreviate if title cannot fit into text field.

           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

oecember2o~2                                                        Page 1                        F 9021-1.Z.BK.NOTICE.LODGMENT
Case 8:18-bk-10548-ES   Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39   Desc
                         Main Document    Page 2 of 12




                               EXHIBIT A
Case 8:18-bk-10548-ES              Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39          Desc
                                    Main Document    Page 3 of 12



 1 ' ERIC P. ISRAEL (State Bar No. 132426)
     eisrael@dgdk.com
 2 AARON E. DE LEEST (State Bar No. 216832)
     adeleest@dgdk.com
 3 DAMNING, GILL, DIAMOND & KOLLITZ, LLP
     1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067
     Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Jeffrey I. Golden,
   Chapter 7 Trustee
 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9                                   CENTRAL DISTRICT OF CALIFORNIA

10                                          SANTA ANA DIVISION

11

12 In re                                                 Case No. 8:18-bk-10548-ES

13 LENORE LUANN ALBERT-SHERIDAN,                         Chapter 7

14                                                      ORDER DENYING DEBTOR'S MOTION
                                                        FOR STAY PENDING APPEAL
15
                         Debtor.                        Date: September 5, 2019
16                                                      Time: 10:30 a.m.
                                                        Place: Courtroom SA
17                                                             411 W. Fourth Street
                                                               Santa Ana, California 92701
18

19             On September 5, 2019, at 10:30 a.m., the Court heard and considered the Debtor's Motion
20 for Stay Pending Appeal(the "Motion")(docket no. 56~,filed by Lenore LuAnn Albert-Sheridan

21 (the "Debtor"), the Honorable Erithe A. Smith, United States Bankruptcy Judge, presiding. Aaron

22 E. de Leest of Darning, Gill, Diamond and Kollitz, LLP, appeared for Jeffrey I. Golden, the

23 Chapter 7 trustee (the "Trustee"). The Debtor appeared in pro se. There were no other

24 appearances.

25             The Court having read and considered the Motion, the Trustee's opposition to the Motion
26 (docket no. 571), and the Debtor's reply (docket no. 572), having heard the statements ofthe

27 Trustee's counsel and the Debtor at the hearing, having found that notice of the Motion was

28 ///

     1 1560937.1 26843
                                                                 ~.•   ~
                                                                       ~         fl
Case 8:18-bk-10548-ES               Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39              Desc
                                     Main Document    Page 4 of 12



 1      adequate and proper, for the reasons set forth by the Court on the record at the hearing, and in the

 2 Court's tentative ruling attached hereto, and good cause appearing, it is hereby

 3              ORDERED THAT:

 4              1.        The Motion is denied in its entirety.

 5                                                         ###

6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19 'I

20

21

22

23

24

25

26

27

28

        1560937.1 26843
  Case 8:18-bk-10548-ES      Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39             Desc
                              Main Document    Page 5 of 12




                            United States Bankruptcy Court
                             Central District of California
                                        Santa Ana
                               Judge Erithe Smith,Presiding
                                 Courtroom SA Calendar

Thursday,September 5,2019                                                Hearing Room          5A

10:30 AM
8:18-10548    Lenore LuAnn Albert-Sheridan                                               Chapter 7

   #11.00     Hearing RE: Debtor's Motion For Stay Pending Appeal

                                 Docket      567

  Courtroom Deputy:
      - NONE LISTED -

  Tentative Ruling:

      September 5, 2019

      Deny motion in its entirety.

      Basis for Tentative Ruling:

      An appellant seeking a discretionary stay pending appeal under Bankruptcy
       Rule 8005 must prove:(1) appellant is likely to succeed on the merits of the
      appeal;(2) appellant will suffer irreparable injury;(3) no substantial harm will
      come to appellee; and (4) the stay will do no harm to the public interest."
       Universal Life Church v. United States, 191 B.R. 433, 444(E.D.Ca1.1995),
      citations omitted. "The party moving for a stay has the burden on each of
      these elements." In re Shenandoah Realty Partners, L.P., 248 B.R. 505, 510
      (W.D.Va.2000). Movant's failure to satisfy one prong of the standard for
       granting a stay pending appeal dooms the motion. In re Irwin, 338 B.R. 839
      (E.D. Cal. 2006); In re Deep, 288 B.R. 27, 30(N.D.N.Y.2003)

      Even when a movant makes a colorable showing under each of those four
      factors, however, the decision to stay an order pending appeal is "an exercise
      of judicial discretion." Niken v. Holder, 556 U.S. 418, 433(2009)

       A. Settlement Order Dated Dec. 27, 2018("Settlement Order"~

              1. Likelihood of Success on the Merits

              Debtor argues that this court's approval of the settlement agreement

9/5/2019 10:59:30 AM                       Page 1 of 5
 Case 8:18-bk-10548-ES      Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39            Desc
                             Main Document    Page 6 of 12




                           United States Bankruptcy Court
                            Central District of California
                                        Santa Ana
                               Judge Erithe Smith,Presiding
                                 Courtroom SA Calendar


Thursday, September 5,2019                                              Hearing Room           SA

10:30 AM
CONT...        Lenore LuAnn Albert-Sheridan                                           Chapter 7
      between the chapter 7 trustee ("Trustee") and Ford was in error because the
      settlement included the compromise of certain prepetition personal tort claims
     (intentional infliction of emotional distress) that are not assignable under
      California law. Stated otherwise, Debtor contends that because of the
      personal nature of the tort claims, the Trustee had no authority to settle the
      claims with Ford and this court had no authority to approve the settlement.
      Debtor cites the court to a number of California court cases in support
      thereof. However, as a matter of bankruptcy law, personal injury claims,
      including emotional distress claims are property of the bankruptcy estate
       under 11 U.S.C. Section 541, irrespective of any state anti-assignment laws.
      See, Sierra Switchboard Co. v. Westinghouse Elec. Corp.., 789 F.2d 705,
      707-709(9th Cir. 1986)("a debtor's pre-petition emotional distress claim is
       property of the bankruptcy estate under 11 U.S.C. § 541 regardless of state
       law"); Bronner v. Gill, 135 B.R. 645, 747(9th Cir. BAP 1992); Karlins v. Hotel
      Ramada of Nevada, 138 Fed.Appx. 9(unpub. 9th Cir. 2005)(recognized
       long-standing precedent that a debtor's tort claim is an asset of bankruptcy
      estate, and thus has to be pursued, if at all, by the bankruptcy trustee).

      Even California state courts have recognized this truism. See, Office of
      Statewide Health Planning and Development v. Musick, Peeler &Garrett, 76
      Cal.App.4th 830, 834(1999):

             "Under federal law, all legal and equitable interests of the debtor
      become part of the bankruptcy estate.(11 U.S.C. § 541; Baum v. Duckor,
      Spradling &Metzger(1999)72 Cal.App.4th 54, 69-70, 84 Cal.Rptr.2d 703;
      Sierra Switchboard Co. v. Westinghouse E/ec. Corp.(9th Cir.1986) 789 F.2d
      705-709.) It follows that even claims that are not assignable under state law
      transfer to the bankruptcy estate.(Baum v. Duckor, Spradling &Metzger,
      supra, 72 Cal.App.4th 54, 69, 84 Cal.Rptr.2d 703.) Once the claim becomes
      part of the bankruptcy estate, the trustee is authorized to prosecute it and to
      hire agents to do so on the trustee's behalf."

      To the extent that Baum v. Duckor holds that tort claims are property of the
      estate but may not be administered by a bankruptcy trustee, the court rejects
      such a holding as contrary to statutory bankruptcy law. Section 704(a)(1)
      expressly provides that a trustee shall "collect and reduce to money the
      property of the estate for which such trustee serves ... ."(emphasis added).

9/5/2019 10:59:30 AM                       Page 2 of 5
  Case 8:18-bk-10548-ES      Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39             Desc
                              Main Document    Page 7 of 12




                           United States Bankruptcy Court
                            Central District of California
                                       Santa Ana
                              Judge Erithe Smith,Presiding
                                Courtroom SA Calendar

Thursday, September 5,2019                                               Hearing Room        SA

10:30 AM
CONT...       Lenore LuAnn Albert-Sheridan                                             Chapter 7

      Here, the Trustee clearly exercised his Code authorized duty to administer
      and liquidate assets of the estate. This court is not aware of any reported or
      unreported decision in this Circuit ruling that an emotional distress claim
      cannot be prosecuted and settled by a chapter 7 trustee. Notably, the subject
      settlement agreement itself does not provide for an "assignment" of the tort
      claims but rather for the dismissal of the cross-complaint, which is well within
      his authority to do. In sum, likelihood of success on appeal has not been
      established by Debtor and, on that basis alone the motion cannot be granted
      as to the Settlement Order.

             2. Irreparable Injury

      Debtor has not presented any substantive argument or facts indicating she
      will suffer irreparable injury if a stay is not granted. The court notes that the
      settlement proceeds currently being held by the Trustee cannot be distributed
      without an order of this court on notice to creditors and Debtor. The failure to
      satisfy this prong alone warrants denial of the motion as to the Settlement
      Order.

              3. Substantial Harm to the Trustee

      The only potential harm to the Trustee if a stay is imposed would be to
      prevent the Trustee from seeking to pay administrative expenses of the
      estate from the settlement proceeds during the pendancy of the appeal. The
      court does not consider this to be a "substantial" harm. However, as Debtor
      has not satisfied the first and second prongs, the lack of substantial harm to
      the Trustee is effectively irrelevant.

              4. Harm to the Public Interest

      The court perceives of no harm to the public interest if a stay were imposed.
      However, as Debtor has not satisfied the first and second prongs, the lack of
      substantial harm to the public interest is effectively irrelevant.

       B. Exemption Order Entered December 27, 2018("Exemption Order")


9/5/2019 10:59:30 AM                       Page 3 of 5
 Case 8:18-bk-10548-ES       Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39             Desc
                              Main Document    Page 8 of 12




                            United States Bankruptcy Court
                             Central District of California
                                        Santa Ana
                               Judge Erithe Smith,Presiding
                                 Courtroom SA Calendar

Thursday, September 5,2019                                               Hearing Room            SA

10:30 AM
CONT...       Lenore LuAnn Albert-Sheridan                                            Chapter 7
              1. Likelihood of Success on Appeal

      Debtor has not established that success on appeal is likely. First, she
      misunderstands the effect of this court's May 18, 2018 Order sustaining
      Ford's objection to her exemption claim that was made during the pendancy
      of the chapter 13(before conversion to chapter 7). The May 18 Order was
      final when entered. A bankruptcy court's order denying a claim of exemption
      is a final, appealable order. Preblich v. Battley, 181 F.3d 1048, 1055-56(9th
      Cir.1999). Second, the court did not intend that the order be anything other
      than final as to Ford's exemption objection. In the excerpt of the transcript of
      the May 3, 2018 hearing, this court merely recognized Debtor's right to
      amend the exemption at a later date --aright every debtor, with some
      exceptions, has under FRBP 1007. Importantly, after recognizing that right to
      amend, the court also added that if an amended exemption was filed, the
      court would "deal with any objections that follow."(emphasis added. Motion
      at p. 3. FRBP Rule 4003(b)(1) allows for the filing of an objection to any
      amendment within 30 days after the amendment is filed. Accordingly, the ~_
      doctrines of resjudicata and collateral estoppel do not apply. Third, Debtor
      did not file a timely opposition to the Trustee's objection to her amended
      exemption.

      In sum, likelihood of success on appeal has not been established by Debtor
      and, on that basis alone the motion cannot be granted as to the Exemption
      Order.

              2. Irreparable Injury

      Debtor has not presented any substantive argument or facts indicating she
      will suffer irreparable injury if a stay is not granted. The court notes that the
      settlement proceeds currently being held by the Trustee cannot be distributed
      without an order of this court on notice to creditors -and Debtor. The failure to
      satisfy this prong alone warrants denial of the motion as to the Exemption
      Order.

      3. Substantial Harm to the Trustee

      The only potential harm to the Trustee if a stay is imposed would be to

9/5/2019 10:59:30 AM                       Page 4 of 5
 Case 8:18-bk-10548-ES        Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39        Desc
                               Main Document    Page 9 of 12




                           United States Bankruptcy Court
                            Central District of California
                                       Santa Ana
                              Judge Erithe Smith,Presiding
                                Courtroom SA Calendar

Thursday, September 5,2019                                              Hearing Room         SA

10:30 AM
CONT...      Lenore LuAnn Albert-Sheridan                                            Chapter 7
      prevent the Trustee from    seeking to pay administrative expenses  of the
      estate from the settlement proceeds during the pendancy of the appeal. The
      court does not consider this to be a "substantial" harm. However, as Debtor
      has not satisfied the first and second prongs, the lack of substantial harm to
      the Trustee is effectively irrelevant.

             4. Harm to the Public Interest

      The court perceives of no harm to the public interest if a stay were imposed.
      However, as Debtor has not satisfied the first and second prongs, the lack of
      substantial harm to the public interest is effectively irrelevant.

      C. Equitable Mootness

      As Debtor has not met all of the requirements for the imposition of a stay
      pending appeal based on the court's analysis above, the court need not
      decide the issue of equitable mootness. Should Debtor seeks a stay from the
      BAP, the issue will be determined by the BAP.

                                   Pa   Information
  Debtors
       Lenore LuAnn Albert-Sheridan            Pro Se
  Trustee(sl•
       Jeffrey I Golden(TR)                    Represented By
                                                  Jonathan A Michaels
                                                  Eric P Israel
                                                  Aaron E de Leest




9/5/2019 10:59:30 AM                      Page 5 of 5
      Case 8:18-bk-10548-ES                  Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39                                       Desc
                                              Main Document    Page 10 of 12




                                    PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE RE: DEBTOR'S MOTION FOR STAY PENDING APPEAL will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING INEF1: Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 24, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:

                                                                                  D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On September 24, 2019, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is
filed.

Debtor
Lenore LuAnn Albert-Sheridan
14272 Hoover St #69
Westminster, CA 92683-4322
                                                                                  ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on September 24, 2019,
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes
a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

VIA PERSONAL DELIVERY BY ALSSI ON SEPTEMBER 25, 2019
Honorable Erithe Smith
U.S. Bankruptcy Court
411 W. Fourth Street, Bin by 5th floor elevators
Santa Ana, CA 92701

                                                                                   ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  September 24, 2019                      Beverly Lew
  Date                                    Printed Name                                         Signa ure




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   tune 20 2                                                                                   F 9013-3.1.PROOF.SERVICE
     Case 8:18-bk-10548-ES                  Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39                                       Desc
                                             Main Document    Page 11 of 12


                                            ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (~~NEF")

Arthur Carvalho, Jr on behalf of Defendant Art Carvalho                       acarvalho@lhcllp.com, acjesq@gmail.com

Arthur Carvalho, Jr on behalf of Defendant Irwin Tessler                       acarvalho@lhcllp.com, acjesq@gmail.com

Arthur Carvalho, Jr on behalf of Defendant Michael Tessler
acarvalho@lhcllp.com, acjesq@gmail.com

Vikrant Chaudhry on behalf of Defendant Jason Hartman                          vik@thevclawgroup.com

Donald H Cram, III on behalf of Creditor Ford Motor Credit Company LLC
dhc@severson.com, cas@severson.com

Donald K Dunn on behalf of Defendant Neal Kelley
kevin.dunn@coco.ocgov.com, simon.perng@coco.ocgov.com

Robert S Gebhard on behalf of Defendant Icon Owner Pool 1, LA Business Parks, LLC
robert.gebhard@clydeco.us, trish.marwedel@clydeco.us;gloria.zwibel@clydeco.us

Robert S Gebhard on behalf of Interested Party Icon Owner Pool 1, LA Business Parks LLC
robert.gebhard@clydeco.us, trish.marwedel@clydeco.us;gloria.zwibel@clydeco.us

Nichole Glowin on behalf of Creditor Westminster Mobilehome Park, its successors and/or assigns
nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net

Jeffrey I Golden(TR)            lwerner@wgllp.com,jig@trustesolutions.net;kadele@wgllp.com

Suzanne C Grandt on behalf of Creditor The State Bar of California
suzanne.grandt@calbar.ca.gov,joan.randolph@calbar.ca.gov

Suzanne C Grandt on behalf of Defendant State Bar Of California
suzanne.grandt@calbar.ca.gov,joan.randolph@calbar.ca.gov

Suzanne C Grandt on behalf of Defendant Alex Hackert
suzanne.grandt@calbar.ca.gov,joan.randolph@calbar.ca.gov

Suzanne C Grandt on behalf of Defendant Brandon Tady
suzanne.grandt@calbar.ca.gov,joan.randolph@calbar.ca.gov

Suzanne C Grandt on behalf of Defendant Maricruz Farfan
suzanne.grandt@calbar.ca.gov,joan.randolph@calbar.ca.gov

Suzanne C Grandt on behalf of Defendant Paul Bernardino
suzanne.grandt@calbar.ca.gov,joan.randolph@calbar.ca.gov

Suzanne C Grandt on behalf of Defendant Yvette Roland, Hon.
suzanne.grandt@calbax.ca.gov,joan.randolph@calbar.ca.gov

Richard G Heston on behalf of Interested Party Courtesy NEF
rheston@hestonlaw.com,
yflores@hestonlaw.com,docs@hestonlaw.com,assistant@hestonlaw.com;hestonbr41032@notify.bestcase.co
m
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
     Case 8:18-bk-10548-ES                  Doc 578 Filed 09/24/19 Entered 09/24/19 10:20:39                                       Desc
                                             Main Document    Page 12 of 12



Eric P Israel on behalf of Attorney banning, Gill, Diamond & Kollitz, LLP
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Interested Party Courtesy NEF
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Jeffrey I Golden(TR)
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Bernard J Kornberg on behalf of Creditor Ford Motor Credit Company LLC
bjk@severson.com, elw@severson.com

Jonathan A Michaels on behalf of Trustee Jeffrey I Golden(TR)
jmichaels@mlgaplc.com, rjones@mlgaplc.com

Curtis D Parvin on behalf of Defendant Icon Owner Pool 1, LA Business Parks, LLC
curtis.parvin@clydeco.us, gloria.zwibel@clydeco.us

Curtis D Parvin on behalf ofInterested Party Icon Owner Pool 1, LA Business Parks LLC
curtis.parvin@clydeco.us, gloria.zwibel@clydeco.us

Christopher O Rivas on behalf of Creditor BANK OF AMERICA,N.A.
crivas@reedsmith.com, Chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas on behalf of Creditor Reed Smith
crivas@reedsmith.com, Chris-rivas-8658@ecf.pacerpro.com

Scott A Schiff on behalf of Creditor Educational Credit Management Corporation
sas@soukup-schiff.com

Scott A Schiff on behalf of Creditor Pennsylvania Higher Education Assistance Agency
sas@soukup-schiff.com

Scott A Schiff on behalf of Defendant Education Credit Management Corporation
sas@soukup-Schiff.com

Marc A Shapp on behalf of Creditor The State Bar of California
marc.shapp@calbar.ca.gov,joan.randolph@calbar.ca.gov

Najah J Shariff on behalf of Defendant UNITED STATES OF AMERICA on behalf ofthe INTERNAL
REVENUE SERVICE
najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov

United States Trustee(SA) ustpregionl6.sa.ecf@usdoj.gov

Aaron E de Leest on behalf ofInterested Party Courtesy NEF
aed@dgdk.com, danninggill@gmail.com;adeleest@ec£inforuptcy.com

Aaron E de Leest on behalf of Trustee Jeffrey I Golden(TR)
aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
